Phelps, J.
The question presented for our determination in this case is, whether the process upon which the plaintiff was arrested was valid, so as to justify the magistrate who signed and the officer who served it. The exception taken to it's sufficiency is, that the complaint was addressed by name to one justice of the peace residing in the town in which the offence was committed, and the warrant was not signed by him, but by the defendant Johnson, who was also a justice of the peace in the same town.
The provision of the statute on' which the plaintiff relics is in these words: “ Every justice of the peace may issue process to be served in any part of the state to apprehend and bring before himself or any other proper authority for trial or examination, any person against whom complaint is made for any criminal offence for which he ought to be brought before such authority.” General Statutes, 285, sec. 22T. And it is claimed that this in terms authorizes any justice of the peace residing- in the town where the offence is committed, to issue a warrant, whether the complaint is addressed to himself personally or not.
The general language of the provision above recited would seem upon its face to furnish color for that claim, and wo might be inclined to adopt it but for the fact that, with a slight variation in phraseology, not affecting the sense, it can be traced through the different compilations and revisions of *35our statutes for nearly a century past, and we believe it has received a contrary practical construction, by an immemorial and nearly uniform usage. In Swift, and Niles, our own books of precedents, we find a strong corroboration of this usage. These show that the complaint of the grandjuror is invariably addressed to a particular magistrate by name, and the signature to the warrant is always by the identical magistrate to whom the complaint is directed.
This view is also decidedly countenanced in the case of Neth v. Crofut, 30 Conn., 580, where this court, in discussing the question of the construction of another but similar provision of the statute, when speaking of what was necessary to constitute the warrant in that case legal, and specifying the reasons why that warrant was not defective, refer among other circumstances to the fact that it was “ signed by the justice to whqm it was addressed.” The question presented in the present case was not then before the court for adjudication, but the reasoning of the judge who prepared the opinion clearly indicates the views of the court with regard to what in their judgment was necessary to the validity of a warrant, and among the essentials particularly enumerated is included that which involves the precise question in issue here.
Again, it is important in the use of all criminal forms of proceeding, the execution of which involves the liberty of the citizen, that the greatest practicable strictness and regularity should be observed; and to hold, in defiance of the long and uniform usage to which I have referred, that a warrant may be issued by any magistrate in a town other than the one to whom the complaint is specially directed, would be a departure from this wholesome principle, and introduce an inexcusable laxity, and an unfortunate innovation in the practice in this state.
Another point made and somewhat relied upon for the plaintiff is, that if the warrant was in fact void, the offence charged in the complaint was one for which the officer could properly have made the arrest without a warrant, under chap. 132 of the acts of 1867, “ wliere.taken in the act or upon the *36speedy information of others.” In our judgment it is a sufficient answer to this claim to reply, that there was no necessity or reason for arresting the plaintiff without a previous complaint and warrant; that he had no knowledge that an offence had been committed except what he derived from the complaint; that he had the process in his possession when the arrest was made, and supposed it was valid, and made the arrest by virtue of it, and but for his having had the process would have made no arrest. Li the light of these conclusive facts expressly found by the Superior Court, it would be a manifest perversion of the law and of common sense to decide that the officer acted under, or can be justified by, the provisions of this statute.
A new trial is not advised.
In this opinion the other judges concurred.